Citation Nr: 1336155	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  07-34-842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record is inadequate to adjudicate the issues of secondary service connection.  Although an addendum opinion was obtained in April 2013, the examiner did not provide adequate rationale for the determination that neither condition was secondary to the service-connected cervical spine disability.  Based on the inadequate rationale, a supplemental opinion must be obtained.  

Accordingly, the case is remanded for the following action:

1. Obtain an opinion from an appropriate medical professional as to whether either the low back disorder or left shoulder disorder is secondary to the Veteran's service-connected cervical spine disability.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state: 

(a) whether the low back disorder was caused by the service-connected cervical spine disorder or if any degree of the low back disorder is aggravated by the service-connected cervical spine disorder.

(b) whether the left shoulder disorder was caused by the service-connected cervical spine disorder or if any degree of the left shoulder disorder is aggravated by the service-connected cervical spine disorder.

A complete rationale for all opinions must be provided.  If the medical professional cannot provide the requested opinion without resorting to speculation, it must be so stated, and the medical professional must provide the reasons why an opinion would require speculation.  The medical professional must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the medical professional must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular

2.  After the requested medical opinion has been provided, review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  A medical opinion must be returned if it is deficient in any manner, and the RO must implement corrective procedures at once.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


